 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11   KENYON McLELLAND,                       )   No. 2:19-cv-07613-JFW (JDE)
                                             )
12                      Plaintiff,           )
                                             )   ORDER ACCEPTING AMENDED
13                      v.                   )
                                             )   REPORT AND
14   MICHAEL LEWIS, et al.,                  )   RECOMMENDATION OF
                                             )   UNITED STATES MAGISTRATE
                                             )
15                      Defendants.          )   JUDGE
                                             )
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the records on file,
18   including Plaintiff’s Complaint (Dkt. 1), Plaintiff’s First Amended Complaint
19   (Dkt. 7), the Order by the assigned United States Magistrate Judge regarding
20   Plaintiff’s First Amended Complaint (Dkt. 8), the Report and
21   Recommendation of the Magistrate Judge (Dkt. 10), and the Amended Report
22   of the Magistrate Judge (Dkt. 14). Plaintiff did not file timely written
23   objections to the Amended Report and Recommendation or timely seek
24   additional time in which to do so.
25         IT IS HEREBY ORDERED that:
26         1.    The Amended Report and Recommendation is approved and
27               accepted; and
28
 1        2.    Judgment shall be entered dismissing this case with prejudice.
 2
 3   Dated: March 24, 2020
 4                                            ______________________________
                                              JOHN F. WALTER
 5
                                              United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          2
